 1
                                                                       FILED IN THE
                                                                   U.S. DISTRICT COURT
 2                                                           EASTERN DISTRICT OF WASHINGTON




 3
                                                             Dec 03, 2019
                                                                  SEAN F. MCAVOY, CLERK


 4

 5                         UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF WASHINGTON
 6

 7    DARRELL NEUMILLER and
      KRISTIE NEUMILLER, husband and               NO: 2:19-CV-240-RMP
 8    wife and the marital community
      comprised thereof,                          ORDER OF DISMISSAL WITHOUT
 9                                                PREJUDICE
                                Plaintiffs,
10
            v.
11
      SMITH & NEPHEW, INC., a
12    Delaware corporation; PLUS
      ORTHOPAEDICS, LLC, a Delaware
13    limited liability company, formerly
      known ,
14
                                Defendants.
15

16         On July 12, 2019, Plaintiffs filed their Complaint, ECF No. 1. On October 16,

17   2019, the Court entered an Order directing Plaintiffs to show cause, within ten days

18   of the filing of the Order, why this case should not be dismissed without prejudice

19   for failure to timely effect service pursuant to Fed. R. Civ. P. 4(m). See ECF No. 2.

20   To date, Plaintiffs have failed to show cause as directed and proof of service has not

21   been provided.



     ORDER OF DISMISSAL WITHOUT PREJUDICE ~ 1
 1         Accordingly, IT IS HEREBY ORDERED that Plaintiffs’ Complaint, ECF

 2   No. 1, is dismissed without prejudice.

 3         IT IS SO ORDERED. The District Court Clerk is directed to enter this

 4   Order, provide copies to counsel, and close this case.

 5         DATED December 3, 2019.

 6
                                                 s/ Rosanna Malouf Peterson
 7                                            ROSANNA MALOUF PETERSON
                                                United States District Judge
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21



     ORDER OF DISMISSAL WITHOUT PREJUDICE ~ 2
